Order entered March 26, 2021




                                     In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                              No. 05-21-00030-CV

        ESTATE OF COREY DEWAYNE MITCHELL, DECEASED

                   On Appeal from the Probate Court No. 2
                            Dallas County, Texas
                    Trial Court Cause No. PR-15-03284-2

                                    ORDER

      Before the Court is the March 25, 2021 request of Lisabeth Kellett, Official

Court Reporter for Probate Court No. 2, for an extension of time to file the

reporter’s record. We GRANT the request and extend the time to April 9, 2021.


                                            /s/   BONNIE LEE GOLDSTEIN
                                                  JUSTICE